ORDER

PER CURIAM:
Frank Russell appeals from his convictions of two counts of murder in the second degree, § 565.021.1(2), RSMo 1994, and one count of robbery in the first degree, § 569.020, RSMo 1994, for which he received three concurrent twenty-year sentences. Mr. Russell contends that the trial court erred by granting a motion in limine and excluding the testimony of five defense witnesses who would have testified that another person could have committed the crimes. In addition, Mr. Russell asserts that the trial court erred in overruling his objection to the testimony of a defense witness on cross-examination which he alleges was speculative. Mr. Russell also appeals from the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief, claiming ineffective assistance of counsel in that *634his trial counsel failed to call a witness who would have aided in Mr. Russell’s theory of defense.
The judgments of the trial court and the motion court are affirmed. Rules 84.16(b) and 30.25(b).